Per Curiam.
The words “ all matters in controversy” would extend to mutual demands if they stood alone; but, as they must be understood as referring to the subject matter expressed by the parties themselves, they are restrained by the context. They introduce the submission by reciting that “David Scott has claims against his father’s estate,” without saying a.word about counter-claims ; and proceed by.saying, that, being desirous of “ closing the matter with as little hard feeling and expense as possible, they hereby agree to refer all matters in controversy” to arbitrators. What matter? Expressly the matter of the son’s claim, and no other. Had it been pretended that the executor had a cross-demand, it would surely have been inserted as distinct matter of adjudication. By the terms of the submission, therefore, it appears that the matters in controversy were understood to *136be the claims of the son, and the award is consequently broader than the submission. The objection to the jurisdiction of the justice, however, is unfounded.
Judgment reversed.